United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
A.L., Appellant
and
SMITHSONIAN INSTITUTION,
Washington, DC, Employer
________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0099
Issued: September 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2020 appellant, through counsel, filed a timely appeal from a merit decision
of the Office of Workers’ Compensation Programs (OWCP) dated October 1, 2020. Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $3,146.57, for which she was without fault, as she
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

concurrently received Social Security Administration (SSA) age-related retirement benefits and
FECA wage-loss compensation for the period January 1, 2012 through October 12, 2019, without
an appropriate offset; and (2) whether OWCP properly denyie waiver of recovery of the
overpayment.
FACTUAL HISTORY
On April 16, 2010 appellant, then a 61-year-old security guard, filed a traumatic injury
claim (Form CA-1) alleging that on April 13, 2010 she sustained injuries to her right shoulder and
upper back when she was involved in a physical altercation while in the performance of duty. Her
retirement coverage was listed as Federal Employees Retirement System (FERS).
On June 14, 2010 OWCP accepted the claim for right shoulder and upper arm contusion,
rib, and neck sprain. On December 15, 2010 it expanded acceptance of the claim to include
adjustment disorder, with depressed mood, and sprain of the right shoulder, upper arm, and
acromioclavicular joint. OWCP paid appellant wage-loss compensation on the supplemental rolls
as of May 29, 2010 and on the periodic rolls beginning July 3, 2011.
On July 13, 2019 OWCP forwarded a FER/SSA dual benefits calculation form to SSA. It
received the completed form on July 18, 2019. OWCP noted that appellant had several periods
during which she received SSA disability benefits and converted back to retirement benefits, only
to convert back to disability and then back to retirement at her full retirement age. The SSA form
showed benefit rates with and without a FERS offset. Beginning January 2012, the SSA rate with
FERS was $859.20 and without FERS was $826.40, beginning December 2012, the SSA rate with
FERS was $873.80 and without FERS was $840.40, beginning February 2013, the SSA rate with
FERS was $873.80 and without FERS was $840.40, beginning September 2013, the SSA rate with
FERS was $907.50 and without FERS was $826.10, beginning December 2013, the SSA rate with
FERS was $921.10 and without FERS was $838.50, beginning February 2014, the SSA rate with
FERS was $921.10 and without FERS was $838.50, beginning March 2015, the SSA rate with
FERS was $1,139.30 and without FERS was $1,095.80, beginning December 2015, the SSA rate
with FERS was $1,139.30 and without FERS was $1,095.80, beginning December 2016, the SSA
rate with FERS was $1,142.70 and without FERS was $1,099.00, beginning December 2017, the
SSA rate with FERS was $1,165.50 and without FERS was $1,120.90, and beginning
December 2018, the SSA rate with FERS was $1,198.10 and without FERS was $1,152.20.
In a worksheet dated December 12, 2019, OWCP calculated that appellant had received an
overpayment of $3,221.08 during the period January 1, 2012 through December 7, 2019. It found
that during the period January 1 through November 30, 2012 the amount of the overpayment was
$364.45; from December 1, 2012 through February 28, 2013, $97.91; from September 1, 2013
through November 30, 2013, $105.00; from December 1, 2013 through February 28, 2014,
$100.88; from March 1 through November 30, 2015, $398.90; from December 1, 2015 through
November 30, 2016, $530.90; from December 1, 2016 through November 30, 2017, $517.42; from
December 1, 2017 through November 30, 2018, $541.48; and from December 1, 2018 through
December 7, 2019, $564.13.
On December 19, 2019 OWCP issued a preliminary overpayment determination that
appellant was overpaid FECA benefits for the period January 1, 2012 through December 7, 2019,

2

in the amount of $3,221.08, because she received SSA benefits as part of an annuity under FERS,
concurrently with disability/wage loss compensation. It found that she was without fault in the
creation of the overpayment. OWCP provided an overpayment action request form and an
overpayment recovery questionnaire (Form OWCP-20) for appellant’s completion. It informed
her of the appeal actions she could take and allotted 30 days for response.
On January 13, 2020 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review.
Following a preliminary review, by decision dated April 2, 2020, OWCP’s hearing
representative found that the case was not in posture for decision. The hearing representative
found that it was not clearly documented how the SSA determined the periods of SSA disability
and SSA retirement and how they arrived at their calculations. OWCP’s hearing representative
set aside the preliminary overpayment determination of December 19, 2019, as additional evidence
was necessary from the SSA. The hearing representative noted that, upon return of the case file,
OWCP should request evidence from SSA to document the periods of age-related benefits
provided to appellant, how SSA calculated the age-related benefits, and the basis of the
overpayment calculation. OWCP’s hearing representative noted that, upon completion of the
development of the evidence, OWCP should issue a de novo decision.
On October 1, 2020 OWCP finalized the December 19, 2019 preliminary overpayment
determination. It found that, based upon the revised calculations from SSA regarding the periods
of SSA disability and SSA age-related retirement benefits, the amount of the overpayment was
$3,146.57. OWCP found that during the period January 1 through November 30, 2012 the amount
of the overpayment was $364.45; from December 1, 2012 through February 28, 2013, $97.91;
from September 1 through November 30, 2013, $105.00; from December 1, 2013 through
February 28, 2014, $100.88; from March 1 through November 30, 2015, $398.90; from
December 1, 2015 through November 30, 2016, $530.90; from December 1, 2016 through
November 30, 2017, $517.42; from December 1, 2017 through November 30, 2018, $541.48; and
from December 1, 2018 through October 12, 2019, $489.63. It determined that appellant was
without fault in the creation of the overpayment. OWCP further found that the circumstances of
her case did not warrant waiver of recovery of the overpayment as she had not completed the Form
OWCP-20 or submitted any financial documentation. It declared that the sum of $467.37 would
be withheld from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty. 3
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled. 4

3

Id. at § 8102(a).

4

Id. at § 8129(a).

3

Section 10.431 of the implementing regulations provides that, before seeking to recover an
overpayment or adjust benefits, OWCP will advise the individua l in writing that the overpayment
exists and the amount of the overpayment. 5 The written notification must also include a
preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.6 Additionally, OWCP is obliged to advise the individual of his or her right to inspect
and copy the government records relating to the overpayment. 7 Lastly, the preliminary notice must
inform the individual of his or her right to challenge the fact or amount of the overpayment, the
right to contest the preliminary finding of fault in the creation of the overpayment, if applicable,
and the right to request a waiver of recovery of the overpayment. 8 The recipient of the alleged
overpayment may present evidence in response to OWCP’s preliminary notice either in writing or
at a prerecoupment hearing. 9 The evidence must be presented or the hearing requested within 30
days of the date of the written notice of overpayment. 10 Failure to request the hearing within this
30-day time period shall constitute waiver of that right. 11
ANALYSIS
The Board finds that OWCP improperly issued its October 1, 2020 overpayment decision.
On December 19, 2019 OWCP issue a preliminary determination finding that appellant
had received an overpayment of compensation in the amount of $3,221.08 for the period January 1,
2012 through December 7, 2019. On January 13, 2020 appellant requested a prerecoupment
hearing and disagreed with the preliminary overpayment determination. On April 2, 2020 an
OWCP hearing representative explained that a preliminary review had been completed and it was
determined that the case was not in posture for decision as the amount and period of the
overpayment had not been fully explained. The hearing representative set aside the December 19,
2019 preliminary overpayment determination and returned the case for further development to be
followed by a de novo decision.
OWCP further developed the claim and by decision dated October 1, 2020, issued a new,
final overpayment decision, finding that appellant had received an overpayment of compensation
in the amount of $3,146.57 for the period January 1, 2012 through October 12, 2019, that she was
without fault in the creation of the overpayment, and that she was not entitled to waiver of
recovery. It noted that the sum of $467.37 would be withheld from her continuing compensation
payments.

5

20 C.F.R. § 10.431(a).

6

Id. at § 10.431(b).

7

Id. at § 10.431(c).

8

Id. at § 10.431(d).

9

Id. at § 10.432.

10

Id.

11

Id.

4

The Board finds that OWCP denied appellant due process in issuing the October 1, 2020
overpayment decision. The Board notes that OWCP routinely issues a new preliminary
determination after an OWCP hearing representative reviews a preliminary overpayment decision
and remands the case to OWCP for further findings. 12 In this case, OWCP did not issue a new
preliminary determination advising appellant of its findings following the hearing representative’s
April 2, 2020 decision, which found that the case was not in posture for decision, set aside the
preliminary overpayment determination, and remanded the case for further development. Instead,
it finalized the overpayment adjusting the amount of the overpayment to $3,146.57 for the period
January 1, 2012 through October 12, 2019, without issuing a new preliminary determination.
OWCP did not provide appellant with the right to challenge the new amount of overpayment or
inform her whether she was entitled to waiver of recovery, thereby infringing upon her due process
procedural rights.13
OWCP regulations provide that, before seeking to recover an overpayment or adjust
benefits, it will advise the individual in writing that the overpayment exists and the amount of
overpayment.14 It must inform the individual of his or her right to challenge the fact or amount of
the overpayment, the right to contest the preliminary finding of fault in the creation of the
overpayment, and the right to request a waiver of recovery of the overpayment. 15
The preliminary notice of findings is essential in overpayment cases because OWCP
regulations limit further review of a final decision concerning overpayment to the Board. A
claimant is prohibited from requesting a hearing or reconsideration, following a final overpayment
decision.16 The claimant is, therefore, precluded from introducing new evidence to rebut findings
made in a final overpayment decision.
The Board finds that, in the current case, appellant was not afforded her procedural rights
to challenge the fact and new amount of overpayment and to request a waiver of recovery of the
overpayment, or to submit new information regarding waiver of recovery of the overpayment. 17
Consequently, OWCP did not comply with the procedural rights under its regulations. 18
Accordingly, the case will be remanded for OWCP to issue a preliminary determination
regarding overpayment consistent with its own procedures.

12

See K.G., Docket No. 17-0517 (issued September 8, 2017); see N.N., Docket No. 14-0603 (issued July 22, 2014);
J.J., Docket No. 13-1905 (issued April 8, 2014); L.B., Docket No. 12-1202 (issued February 6, 2013).
13

20 C.F.R. §§ 10.431, 10.432.

14

Id. at § 10.431(a).

15

Id. at § 10.431(d).

16

Id. at § 10.440 (b).

17

Supra note 15.

18

Supra note 13; see also K.H., Docket No. 11-603 (issued September 27, 2011); K.G., supra note 12.

5

CONCLUSION
The Board finds that OWCP improperly issued its October 1, 2020 overpayment decision.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

